DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROBERT COOK,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2059

                              [May 13, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 502010CF006653AXXXMB.

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.